Citation Nr: 1421084	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-43 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for left hip arthritis.



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant had service with the Army National Guard of Ohio beginning in 1991.  The record includes verification of a period of active duty for training (ACDUTRA) from June 1992 to November 1992.  The appellant also had subsequent Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in December 2012, when it was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2012, the Board instructed the RO to take all indicated action in order to verify the dates the appellant served in the National Guard to include the dates for each period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), as well as any periods of active duty service.  Additionally, the RO was requested to prepare a summary of such dates.  Pursuant to the Board's December 2012 remand instructions, a request was sent to the Ohio Army National Guard asking for verification of all periods of service.  It was specifically asked that the verification show which dates were active duty and which were ACDUTRA.  

In response, an Army National Guard Retirement Points History Summary was received for the years 1991 through 2006.  Additionally, a November 2005 DD Form 220 showed two days of active duty service in September 2005, and additional NGB Forms showed National Guard service from 1991 to 1996 and from 2002 to 2006.  Records (including dates of service) from November 1996 through May 1999 are unaccounted for; the record indicates these records may be in the control of the United States Army Reserve.  Moreover, none of the records received verified what dates the appellant served on ACDUTRA or INACDUTRA.  As such, this response and records received do not adequately fulfill the Board's remand instructions, and a new request must now be made for verification.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Verification of the appellant's dates and types of service is imperative, because certain evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995). 

Additionally, because the dates of the appellant's service were not verified prior to the January 2013 VA examination, the examiner's rationale is based on an incomplete record and is therefore inadequate for adjudications purposes.  A new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. The RO should also request verification of the dates the appellant served in United States Army National Guard to include the dates for each period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as well as any periods of active duty service.  The RO should prepare a summary of such dates. 

2. The RO should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, and any other appropriate location, to request the complete Army National Guard and Army Reserve personnel records and service treatment records of the appellant, specifically including the period from November 1996 to May 1999.

3. After completion of the above, the appellant should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of any current left hip disability.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner must be given a list of the appellant's verified periods of ACDUTRA and INACDUTRA.  The examiner should report all current left hip diagnoses.  After examining the appellant and reviewing the claims file, the examiner should offer an opinion as to whether the pre-existing left hip disability permanently increased in severity as a result of his service, and if so, whether such increase was beyond the natural progress of the disease or injury.  Specifically, the examiner is asked: 

Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed pre-existing left hip disability was aggravated beyond the natural progression of the disease during the Veteran's active service or any confirmed period of ACDUTRA or INACDUTRA?

The examiner should provide a rationale for all conclusions.

4. The RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

5. Thereafter, the RO should review the expanded record and readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the appellant should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



